DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections 35 USC 103:
Applicant’s Argument: Applicant argues page 11 that Gerdes fails to teach “monitor or scan the specific data packet of an AP according to the operation mode of the Wi-Fi wireless transmission module.” Ganesan teaches reducing power consumption but does not address the claimed limitations.
Examiner’s Response: Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. Gerdes show in ¶0036-40, Figure 1, the device B can operate in multiple “modes” as the claim does not further specify the details of these modes or any of the triggers that causes switching between modes, such that a device that is shown to operate as a STA in device B receiving signals from a base station, a softAP in delivering downstream signals to further user devices, and STA&SoftAP in receiving from the base station and receiving uplink from the further devices, supports the operation in these three modes. At any time, the device B is shown in Gerdes to operate in one of these three modes, the modes interpreted as above by Examiner as the claim does not further define these modes. As explained in the rejections, there is no distinction interpreted by Examiner in “monitoring” or “scanning” for a packet or between “designated AP” and a “surrounding AP” as these are all broad terms and can related to receiving a packet from any AP. Device B in Gerdes communicating with an AP is operating in a STA mode, and communicating with further devices is SoftAP or STA&SoftAP mode. Examiner notes that Ganesan is only used to modify Gerdes to teach WiFi communication.
	
	Applicant’s Argument: Applicant argues that CAREX 206 in Gerdes is used to minimize the error signal by adjusting the frequency of the signal. The specification discloses detecting a decoding 
Examiner’s Response: Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. The claimed invention specifies nothing about the specifics of the range. Gerdes teaches a minimization of error in an offset thus the offset is corrected until it is within a preset range. Applicant appears to argue that Gerdes performs minimization in citing the distinction as the claimed invention does not minimize the error given the range based on Applicant’s argument. The claim does not recite any language that specifies the exact range or any details on the conditions of calculating the central frequency to be within a preset range, thus it is not distinct from minimizing a local frequency and AP frequency to ensure an offset is within a threshold range. A minimized offset can be within a wider range as in Applicant’s disclosed invention. A minimized offset is considered within a preset range i.e. the device determining that an offset is minimized is thus within a range in which the offset is considered minimized since the claim does not specify any further detail. Any corrected offset will be within a preset range if this term is not further defined. Applicant must further recite any conditions in determining a preset range and recite how an error signal that is minimized is different from determining the offset within a predefined range as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1).

Regarding claim 1, Gerdes teaches:
A method for automatically calibrating wireless frequency offsets, comprising: monitoring or scanning, by a wireless transmission module [¶0036, TM receiver 106 within devices B which is a mobile station, Figure 1, considered a transmission module to communicate with access point ¶0049 in place of a base station], a specific data signal of an access point (AP) [¶0054, wherein data packets appear to comprise signals 108 transmitted from access points, and ¶0037 combined signal received at signal 108 Figure 2-3A, ¶0063-64, ¶0073-82, thus the signal considered “scanned” or monitored by the receiver], according to an operation mode for the Wi-Fi wireless transmission module; wherein the operation mode of the Wi-Fi wireless transmission module comprises a station (STA) mode, a station and soft AP (STA&SoftAP) mode and a soft AP (SoftAP) mode [¶0036-40, Figure 1, device B can operate as a STA when it receives 108 from base station A, and as a STA and AP when it sends 110 to downstream devices, and as an AP when it receives 117 from downstream devices as the claim does not define these modes, thus since the reference shows a device that behaves as a STA and as a SoftAP in forwarding data to and receiving data from other user devices, it includes all of these modes]; 
acquiring, by the wireless transmission module, a frequency offset between a central frequency of the wireless transmission module and a central frequency of the AP according to the specific data signal [Figure 2 shows transceiver of device B, with CAREX 206, and modulated signal e.g. 108 from AP is input see ¶0063-64, and Figure 3A, ¶0064-68 and ¶0073-82, CAREX takes signal from AP, determines a central frequency of the input AP signal, and comparing to a central frequency of the wireless device, produce an error signal or offset]; 
[¶0073-82, frequency tracking used to determine error signal i.e. offset, and new central frequency is calculated according to error signal to generate central frequency where offset between local generator and AP signal is minimized i.e. within a preset range that is considered by device to be minimized range, and this local frequency of the generator is adjusted according to calculated value, thus the transmitter when combining a signal for output to other device corrects offsets with an AP using received signal 108 from AP device A]; 
wherein monitoring or scanning the specific packet of the AP comprises: monitoring a specific data signal of the surrounding AP of the wireless transmission module or scanning a specific data signal of a designated communication AP [¶0073-82 input signal input into CAREX 206 Figure 2-3A module which is in a device B see Figure 2-3A, monitored / scanned by the module from access point as in ¶0036-37, ¶0073-82 signal 108, Examiner not considering a distinction between monitoring and scanning as the claim has not provided specific steps comprising these terms].
wherein monitoring or scanning, by the Wi-Fi wireless transmission module, the specific data packet of the AP according to the operation mode of the Wi-Fi wireless transmission module comprises: 
in the STA mode or the STA&SoftAP mode [¶0036-40, device B appears to operate in STA and AP mode as it communicates with base station device A and downstream device C], in response to determining that an STA interface of the Wi-Fi wireless transmission module is unconnected to any AP or does not initiate a connection to any AP [¶0054, and ¶0063-64, ¶0073-82, Figure 1 and Figure 3A, received signal 108 from AP, monitored / scanned in order to determine offset, thus the signal 108 in Figure 3A considered “monitored” by the receiver, and this is considered by Examiner to be in response to “determining that an STA interface does not initiate a connection to any AP” as the STA is receiving these communications from a base station / AP, and thus at any time during this receiving or monitoring, the STA device B is not performing “initiate a connection to any AP” as the connection is already initiated in a previous time ¶0036-37 the transmission of the signal 108 does not involve, at the time of receiving the signal, a step of initiating a connection to any AP, thus the step is in response to “not” initiating a connection. Examiner recommends removing this option], monitoring, by the Wi-Fi wireless transmission module, the specific data packet of the surrounding AP [¶0054, and ¶0063-64, ¶0073-82, Figure 1 and Figure 3A, received signal 108 from AP, monitored / scanned in order to determine offset, thus the signal 108 in Figure 3A considered “monitored” by the receiver], and in the STA mode or the STA&SoftAP mode, in response to determining that the STA interface of the Wi-Fi wireless transmission module is connected to the designated communication AP or initiates a connection to the designated communication AP, scanning, by the Wi-Fi wireless transmission module, the specific data packet of the designated communication AP [¶0054, and ¶0063-64, ¶0073-82, Figure 1 and Figure 3A, received signal 108 from AP, monitored / scanned in order to determine offset, thus the signal 108 in Figure 3A considered “scanning” by the receiver as signal 108 is received and analyzed for offset, thus the signal considered “scanned” by the receiver for the designated AP, and this is considered by Examiner to be in response to “determining that an STA interface is connected to the designated communication AP” as the STA is receiving these communications from a base station / AP thus connected, the claim not differentiating a “surrounding AP” and “designated AP”].
Gerdes teaches a communication module for receiving a signal but does not expressly teach WiFi for receiving a packet however Ganesan teaches a WiFi wireless transmission module for monitoring a specific data packet [¶0021 a first packet is received for determining an offset, and this is a WiFi module as the packet is WLAN packet ¶0014-16],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes to specify a WiFi module and a data packet used for determining offsets as in Ganesan. Gerdes teaches signals that may include packets as in ¶0054 but not expressly a specific WiFi packet using a WiFi module. It would have been obvious to modify Gerdes to specify a WiFi module for a WiFi packet as in Ganesan as Gerdes teaches communication with an AP which is known in the art to use WiFi and further this would allow to implement WLAN timing synchronization without much power consumption ¶0013 of Ganesan.

Regarding claim 10, Gerdes teaches:
A device for automatically calibrating wireless frequency offsets, applied to a wireless transmission module [¶0036, TM receiver 106 within devices B which is a mobile station, Figure 1, considered a transmission module to communicate with access point ¶0049 in place of a base station], comprising: a monitoring control circuit, which is configured to monitor or scan a specific data signal of an access point (AP) [¶0054, wherein data packets appear to comprise signals 108 transmitted from access points, and ¶0037 combined signal received at signal 108 Figure 2-3A, ¶0063-64, ¶0073-82, thus the signal considered “scanned” or monitored by the receiver]; 
according to an operation mode for the Wi-Fi wireless transmission module; wherein the operation mode of the Wi-Fi wireless transmission module comprises a station (STA) mode, a station and soft AP (STA&SoftAP) mode and a soft AP (SoftAP) mode [¶0036-40, Figure 1, device B can operate as a STA when it receives 108 from base station A, and as a STA and AP when it sends 110 to downstream devices, and as an AP when it receives 117 from downstream devices as the claim does not define these modes, thus since the reference shows a device that behaves as a STA and as a SoftAP in forwarding data to and receiving data from other user devices, it includes all of these modes];
an automatic calibrator, which is configured to acquire a frequency offset between a central frequency of the  wireless transmission module and a central frequency of the AP according to the specific data signal [Figure 2 shows transceiver of device B, with CAREX 206, and modulated signal e.g. 108 from AP is input see ¶0063-64, and Figure 3A, ¶0064-68 and ¶0073-82, CAREX takes signal from AP, determines a central frequency of the input AP signal, and comparing to a central frequency of the wireless device, produce an error signal or offset]]; 
and a frequency control circuit, which is configured to execute frequency offset tracking according to the frequency offset to control the wireless transmission module to calculate a central frequency according to a frequency offset acquired for a surrounding AP of the wireless transmission module in such a way that each of the calculated central frequency and the frequency offset for the surrounding AP is within a preset range, and adjust the central frequency of the wireless transmission module according [¶0073-82, frequency tracking used to determine error signal i.e. offset, and new central frequency is calculated according to error signal to generate central frequency where offset between local generator and AP signal is minimized i.e. within a preset range, and this local frequency of the generator is adjusted according to calculated value, thus the transmitter when combining a signal for output to other device corrects offsets with an AP using received signal 108 from AP device A],
wherein in the STA mode or the STA&SoftAP mode [¶0036-40, device B appears to operate in STA and AP mode as it communicates with base station device A and downstream device C], in response to determining that an STA interface of the Wi-Fi wireless transmission module is unconnected to any AP or does not initiate a connection to any AP [¶0054, and ¶0063-64, ¶0073-82, Figure 1 and Figure 3A, received signal 108 from AP, monitored / scanned in order to determine offset, thus the signal 108 in Figure 3A considered “monitored” by the receiver, and this is considered by Examiner to be in response to “determining that an STA interface does not initiate a connection to any AP” as the STA is receiving these communications from a base station / AP, and thus at any time during this receiving or monitoring, the device “does not initiate a connection to any AP” as the connection is already initiated in a previous time ¶0036-37 the transmission of the signal 108 does not involve, at the time of receiving the signal, a step of initiating a connection to any AP, Examiner recommends removing this option], monitoring, by the Wi-Fi wireless transmission module, the specific data packet of the surrounding AP [¶0054, and ¶0063-64, ¶0073-82, Figure 1 and Figure 3A, received signal 108 from AP, monitored / scanned in order to determine offset, thus the signal 108 in Figure 3A considered “monitored” by the receiver], 
and in the STA mode or the STA&SoftAP mode, in response to determining that the STA interface of the Wi-Fi wireless transmission module is connected to the designated communication AP or initiates a connection to the designated communication AP, scanning, by the Wi-Fi wireless transmission module, the specific data packet of the designated communication AP  [¶0054, and ¶0063-64, ¶0073-82, Figure 1 and Figure 3A, received signal 108 from AP, monitored / scanned in order to determine offset, thus the signal 108 in Figure 3A considered “scanning” by the receiver as signal 108 is received and analyzed for offset, thus the signal considered “scanned” by the receiver for the designated AP, and this is considered by Examiner to be in response to “determining that an STA interface is connected to the designated communication AP” as the STA is receiving these communications from a base station / AP thus connected, the claim not differentiating a “surrounding AP” and “designated AP”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes to specify a WiFi module and a data packet used for determining offsets as in Ganesan. Gerdes teaches signals that may include packets as in ¶0054 but not expressly a specific WiFi packet using a WiFi module. It would have been obvious to modify Gerdes to specify a WiFi module for a WiFi packet as in Ganesan as Gerdes teaches communication with an AP which is known in the art to use WiFi and further this would allow to implement WLAN timing synchronization without much power consumption ¶0013 of Ganesan.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1) and Wachob et al. (“Wachob”) (Patent Number 5652574)

Regarding claim 4, Gerdes-Ganesan teaches:
The method according to claim 1, wherein in response to determining that the Wi-Fi wireless transmission module operates in the soft AP (SoftAP) mode, the method comprises: monitoring the specific data packet of the surrounding AP at a first preset period [Gerdes SoftAP mode can be implemented e.g. hotspot at mobile devices ¶0050, and ¶0033, combined signal received at TM receiver including module Figure 5, on a carrier considered a connection scan as the carrier is scanned to receive the signal, and frequency tracking is performed ¶0073-82, ¶00120 detect signaling in the carrier considered connection scan considered at a first time, the signal being a packet as in Ganesan ¶0021, ¶0014-16 see rationale for combination as in claim 1], and in response to success in monitoring the specific data packet, executing the frequency offset tracking [Gerdes, combined signal received at TM receiver including module Figure 5, on a carrier considered a connection scan as the carrier is scanned to receive the signal, and frequency tracking is performed ¶0073-82, detect signaling in the carrier considered connection scan].
Gerdes teaches receiving a signal and tracking the offset however does not teach if the packet is failed to be received.
Wachob teaches in response to failure in monitoring the specific data packet, executing no operation [Figure 4, column 5 ll 31-47, error detected in monitored packet, ignored and retried thus no operation performed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes to specify an error and performing no operation in response. Gerdes teaches frequency tracking but not a response to a failure however it would have been obvious to modify Gerdes to continue monitoring in response to a failure as in  Wachob for enabling monitoring of packets on a channel column 5 ll 15-47 and for improved spectrum efficiency column 1 ll 25-35.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1) and Shi et al. (“Shi”) (US 20150003434 A1).

Regarding claim 9, Gerdes-Ganesan teaches:
The method according to claim 1.
Gerdes-Ganesan teaches a packet but not a beacon however Shi teaches wherein the specific data packet comprises a beacon or a probe response frame [¶0048 device and ¶0059 receive WiFi signal, can be a beacon].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes-Ganesan to specify a received signal being a beacon as in Shi. Gerdes-Ganesan teaches WiFi detection for frequency offset determination but does not specify a beacon however it would have been obvious to replace the unspecified packet of Gerdes-.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1) and Lee (US 20180324048 A1) and Prajapati et al. (“Prajapati”) (US 20130155931 A1).

Regarding claim 11, Gerdes-Ganesan teaches:
The device according to claim 10, further comprising: an operation mode, and wherein the operation mode comprises a station (STA) mode, a soft AP (SoftAP) mode, and a station and soft AP (STA&softAP) mode [See Gerdes ¶0050, mobile devices comprise combination of operation modes including STA i.e. smart phone and hotspot i.e. softAP, or combination thus STA and softAP].
Gerdes-Ganesan teaches multiple modes but does not expressly teach a mode controller operating in a different manner based on the modes.
Lee teaches an operation mode controller [Figure 3, device 10], which is configured to control an operation mode [¶0055-58 smart order device can switch between modes at smart order device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerdes-Ganesan such that the different modes are associated with different monitoring procedures. Examiner notes the claim does not specify the different ways in which packets are monitored thus any step of receiving data from a network via AP in a way that is different in different modes e.g. certain exchanges are only performed in certain modes can be considered a different way to monitor a packet in a different mode. Monitoring the packet can be e.g. receiving a certain packet after switching to a mode as in Lee who switches to STA-AP mode to receive registration confirmation in formation. Thus it would have been obvious to modify Gerdes to specify different modes of operation for monitoring packets for SoftAP and STA-SoftAP as in Lee to allow for resolving issues with smart devices taking a long time to perform user configuration ¶0008.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160212719-A1 - ¶0011.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/JAY L VOGEL/Primary Examiner, Art Unit 2478